Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 75 – 81, 84, 85, 88, 91, 93 and 94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashwood-Smith (US 2015/0180771 A1, “Ashwood”).

Claim 75. (similarly claims 93 and 94) Ashwood shows an apparatus (fig. 2), comprising:  	at least one processor (fig. 2: processor 225); and  	at least one memory including program code (fig. 2: memory 222); wherein  	the at least one memory and the program code are configured to ([0032]), with the at least one processor, cause the apparatus to at least:  	handle a source routed packet including a header and a payload (fig. 3 and [0002]: some packet transport networks use source routing protocols that allow a sender of a packet to partially or completely specify the pathway over which the packet is transported through the network; [0018]: source routing with an entropy-header), wherein the header includes an encoding of a set of hops of a primary path (fig. 3: hops 310; [0036]: hop fields), wherein  	the header includes a path identifier representing a set of hops of a protection path configured to protect one of the hops of the primary path (fig. 1, [0023]-[0025] and [0036]-[0037]: different link IDs of links 104).

Claim 76. Ashwood shows the apparatus of claim 75, wherein the path identifier includes the list of next-hop addresses may be a multiprotocol label switching (MPLS) header, or any other header information for identifying next-hops along the pathway) or  	a path address when the source routed packet is based on an Internet Protocol (IP) source routing protocol (n/a). 

Claim 77. Ashwood shows the apparatus of claim 75, wherein the encoding of the set of hops of the primary path includes  	a set of hop identifiers identifying the respective hops of the primary path ([0036]: hop field [1] 310 may represent the link ID used to implement the first hop from the source (e.g. ingress node) and/or the next hop network node and that hop field [N] 310 may represent the link ID used to implement the last hop to reach the destination and/or the destination node).  

Claim 78. Ashwood shows the apparatus of claim 75, wherein the path identifier representing  	the set of hops of the protection path maps to the set of hops of the protection path ([0036]: the hop fields 310 may represent a loose list of link IDs and/or network nodes).  

Claim 79. Ashwood shows the apparatus of claim 75, wherein the encoding of the set of hops of the primary path includes  	the path identifier representing the set of hops of the protection path ([0036]: the hop fields 310 may represent a loose list of link IDs and/or network nodes). 

Claim 80. Ashwood shows the apparatus of claim 75, wherein the encoding of the set of hops of the primary path includes  	an encoding of the one of the hops of the primary path ([0036]: hop field [1] 310 may represent the link ID used to implement the first hop from the source (e.g. ingress node) and/or the next hop network node and the hop field [N] 310 may represent the link ID used to implement the last hop to reach the destination and/or the destination node).  

Claim 81. Ashwood shows the apparatus of claim 80, wherein the path identifier representing the set of hops of the protection path is  	included within the encoding of the one of the hops of the primary path ([0036]: hop field [1] 310 may represent the link ID used to implement the first hop from the source (e.g.  and/or the next hop network node and the hop field [N] 310 may represent the link ID used to implement the last hop to reach the destination and/or the destination node).  

Claim 84. Ashwood shows the apparatus of claim 80, wherein the path identifier representing the set of hops of the protection path is associated with  	the encoding of the one of the hops of the primary path ([0036]: hop field [1] 310 may represent the link ID used to implement the first hop from the source (e.g. ingress node)).  

Claim 85. Ashwood shows the apparatus of claim 84, wherein an encoding of the path identifier representing the set of hops of the protection path is  	adjacent to the encoding of the one of the hops of the primary path ([0036]: hop field [1] 310 may represent the link ID used to implement the first hop from the source (e.g. ingress node) and/or the next hop network node). 

Claim 88. Ashwood shows the apparatus of claim 75, wherein the source routed packet is based on  	a Multiprotocol Label Switching (MPLS) source routing protocol ([0019]), wherein  	each of the hops of the primary path is encoded using a respective MPLS label ([0035]) and  	the path identifier representing the set of hops of the protection path is encoded using a set of MPLS labels ([0035]).

Claim 90. Ashwood shows the apparatus of claim 75, wherein, to handle the source routed packet, the at least one memory and the program code are configured to, with the at least one processor (figs. 1 and 2), cause the apparatus to at least:  	generate the header for the source routed packet ([0021]: to implement source routing, the ingress node may determine a route from a source and a destination and subsequently encapsulate an entropy-header that comprises an entropy field and a source route header to form a source routing packet);  	associate the header for the source routed packet with the payload for the source routed packet to form the source routed packet ([0021]-[0022]: after encapsulation, the entropy-header may represent the header section of the source routing packet and the received incoming packet may be located within the payload section of the source routing packet); and  	send the source routed packet toward a network element ([0023]: identifiers that identify link(s) and/or node(s) used to reach a next hop node).  

Ashwood shows the apparatus of claim 75, wherein, to handle the source routed packet, the Page 6 of 8at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least:  	receive the source routed packet ([0026]: after receiving the source routing packet, intermediate node 106B may forward the source routing packet via the link 104 identified by link ID #7 (e.g. link 104e) to reach the intermediate node 106C);  	process the source routed packet including removing the path identifier presenting the set of hops of the protection path from the header of the source routed packet ([0026]: the egress node 108 may decapsulate the source routing packet by removing the entropy-header); and  	send the source routed packet toward the one of the hops of the primary path based on a determination that the one of the hops of the primary path is reachable ([0026]: subsequently transmit the packet outside the source routing network 100).  

---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 82, 83, 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Ashwood-Smith in view of Hui et al (US 2015/0372903 A1).

Claim 82. Ashwood shows the apparatus of claim 81; Ashwood does not expressly describe wherein the encoding of the one of the hops of the primary path includes  	an indication of a quantity of hops in the set of hops of the protection path to be skipped when the protection path is not used for the source routed packet.
Hui teaches an indication of a quantity of hops in a set of hops of a protection path to be skipped when the protection path is not used for the source routed packet ([0051]: the tunnel header having a hop limit count related to a number of tunnel hops in a first source route, the original packet having an adjusted hop limit count set to an original hop limit count of the original packet less the hop limit count of the tunnel header).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the indication of quantity of hops as taught by Hui in the apparatus hops encoding process of Ashwood to facilitate exploring alternate paths when a link on a preferred path fails.

Claim 83. Ashwood shows the apparatus of claim 81; Ashwood does not expressly describe wherein the encoding of the one of the hops of the primary path includes  	an indication of a quantity of hops in the set of hops of the primary path to be skipped when the protection path is used for the source routed packet.Hui teaches an indication of a quantity of hops in a set of hops of a primary path to be skipped when a protection path is used for the source routed packet ([0051]: the device may then determine an alternate source route to the destination without the failed link and re-encapsulates then re-transmits the original packet on an alternate source route, wherein the original packet is re-encapsulated with a new tunnel header indicating the alternate source route, the new tunnel header having a new hop limit count related to a new number of tunnel hops in the alternate source route, the original packet having a new adjusted hop limit count set to the restored original hop limit count less the new hop limit count of the new tunnel header).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the indication of quantity of hops as taught by Hui in the apparatus hops encoding process of Ashwood to facilitate exploring alternate paths when a link on a preferred path fails.

not used for the source routed packet.Hui teaches an indication of a quantity of hops in a set of hops of a protection path to be skipped when the protection path is not used for the source routed packet ([0051]: the tunnel header having a hop limit count related to a number of tunnel hops in a first source route, the original packet having an adjusted hop limit count set to an original hop limit count of the original packet less the hop limit count of the tunnel header).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the indication of quantity of hops as taught by Hui in the apparatus hops encoding process of Ashwood to facilitate exploring alternate paths when a link on a preferred path fails.

Claim 87. Ashwood shows the apparatus of claim 84; Ashwood does not expressly describe wherein an encoding of the path identifier representing the set of hops of the protection path includes  	an indication of a quantity of hops in the set of hops of the primary path to be skipped when the protection path is used for the source routed packet.  
Hui teaches an indication of a quantity of hops in a set of hops of a primary path to be skipped when a protection path is used for the source routed packet ([0051]: the device may then determine an alternate source route to the destination without the failed link and re-encapsulates then re-transmits the original packet on an alternate source route, wherein the original packet is re-encapsulated with a new tunnel header indicating the alternate source route, the new tunnel header having a new hop limit count related to a new number of tunnel hops in the alternate source route, the original packet having a new adjusted hop limit count set to the restored original hop limit count less the new hop limit count of the new tunnel header).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the indication of quantity of hops as taught by Hui in the apparatus hops encoding process of Ashwood to facilitate exploring alternate paths when a link on a preferred path fails.
---------- ---------- ----------
 	Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Ashwood-Smith in view of Su et al (US 2011/0116506 A1).
one of:  	the IP source routing protocol includes an IP version 4 (IPv4) source routing protocol and the hops of the primary path and the path identifier representing the set of hops of the protection path are encoded using a set of fields of an IPv4 Options Header or a set of fields of an IPv4 Shim Header; or  	the IP source routing protocol includes an IP version 6 (IPv6) source routing protocol and the hops of the primary path and the path identifier representing the set of hops of the protection path are encoded using a set of fields of an IPv6 Routing Header or a set of fields of an IPv6 Shim Header.  
Su teaches one of: 	an IP source routing protocol includes an IP version 4 (IPv4) source routing protocol and the hops of the primary path and the path identifier representing the set of hops of the protection path are encoded using a set of fields of an IPv4 Options Header or a set of fields of an IPv4 Shim Header ([0044]); or  	an IP source routing protocol includes an IP version 6 (IPv6) source routing protocol and the hops of the primary path and the path identifier representing the set of hops of the protection path are encoded using a set of fields of an IPv6 Routing Header or a set of fields of an IPv6 Shim Header ([0044]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the IP source routing protocol as taught by Su in the source route packet of Ashwood to facilitate rerouting and generation of backward routing information.
---------- ---------- ----------
Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Ashwood-Smith in view of Asati et al (US 2014/0280711 A1).
Claim 92. Ashwood shows the apparatus of claim 75, wherein, to handle the source routed packet, the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least:  	receive the source routed packet ([0025]: intermediate node 106A may receive the source routing packet and determine from the source route header to forward the source routing packet via a link 104 identified by link ID #4 to reach the next hop); and 	process the source routed packet ([0025]: intermediate node 106A may assign one of the links 104b-d by using the entropy value from the entropy field).Ashwood does not expressly describe feature of:not reachable.Asati teaches feature of: 	sending a source routed packet toward a first hop of a protection path, using a fast reroute operation based on the path identifier representing the set of hops of the protection path, based on a determination that the one of the hops of the primary path is not reachable ([0022]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Asati in the source routed packet handling apparatus of Ashwood to facilitate avoiding packet loss.---------- ---------- ----------

Response to Arguments
Applicant's arguments filed 4th November 2021 have been fully considered but they are not persuasive. 
Prior art of record, Ashwood, does teach “the header includes a path identifier representing a set of hops of a protection path configured to protect one of the hops of the primary path” as paragraphs 0022 to 0025 discuss multiple ID links that link to multiple hop in the payload; for example, link ID #4 may be classified as an ambiguous node because link ID #4 may identify multiple intervening nodes used to reach intermediate node 106B from intermediate node 106A, which signifies a protected-backup route (elaborate). Paragraphs 0036 to 0040 further discuss a source route header comprising multiple hop fields (elaborate).
---------- ---------- ----------
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        11th February 2022